Citation Nr: 1108122	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for chronic, bilateral orchialgia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1995 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In the instant case, the Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated July 28, 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2010).

The issue of an increased evaluation for chronic, bilateral orchialgia on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's chronic, bilateral orchialgia results in pain, sleep loss, and loss of appetite, but it is not manifested by voiding dysfunction, abnormal voiding frequency, renal dysfunction, infection, constant albuminuria with some edema, or hypertension.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent disabling for chronic, bilateral orchialgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.115b, Diagnostic Code 7599-7525 (2010).

2.  The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for chronic, bilateral orchialgia have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

Service connection was established for chronic, bilateral orchialgia in a February 1999 rating decision.  Currently, a 30 percent evaluation is in place for the Veteran's chronic, bilateral orchialgia.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Here, Diagnostic Code 7599 reflects that there is no diagnostic code specifically applicable to the Veteran's disability.

The Veteran's chronic, bilateral orchialgia is rated as analogous to chronic epididymo-orchitis under Diagnostic Code 7525 of 38 C.F.R. § 4.115b, which provides that this disability be rated as a urinary tract infection under 38 C.F.R.  § 4.115a.  See 38 C.F.R. § 4.20 (2010) (providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

A urinary tract infection manifested by poor renal function is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 4.115a provides that 10 percent evaluation is warranted for a urinary tract infection that requires long- term drug therapy, 1 - 2 hospitalizations per year, and/or requiring intermittent intensive management and a 30 percent evaluation is warranted when the evidence demonstrates a recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management.

In July 2009, the Veteran underwent a VA examination.  There, the examiner noted that the Veteran's bilateral orchialgia existed since January 1998.  He also noted that the Veteran had problems starting urination and the urine flow was weak when passing calculi.  Otherwise, the examiner noted no other issues with urination.  The Veteran had no urinary incontinence and no impotence.  The Veteran's overall functional impairment was reported as being unable to concentrate or sit still due to pain.

Upon physical examination, the July 2009 examiner indicated that the Veteran's testicles were abnormal, revealing testicles that were very tender to palpation.

A VA outpatient treatment report from March 2010 indicated that the Veteran had refractory scrotal pain.  At that time, he was taking methadone to treat the pain.  The report also indicated that the Veteran needed a walker to ambulate due to the pain.  However, the report noted that he had no urinary symptoms.

The Veteran was afforded another VA examination in March 2010.  There, the examiner indicated the Veteran's report that he left his job as a security manager because he could not sit in the chair for a while due to pain in the testicles.  At that time, he was prescribed one-fourth gram, daily, of Cannibis, either as a vaporizer or pills for his pain.

Upon physical examination, the March 2010 examiner noted that the Veteran had moderate to severe tenderness on anteroposterior pressure over the spermatic cords and also the testicles themselves anteroposteriorly.  

A thorough review of the Veteran's VA outpatient treatment records revealed that the Veteran underwent extensive pain management of his bilateral orchialgia over a span of approximately 10 years, with the pain progressively worsening.

The Board notes that the Veteran has been awarded the maximum rating under Diagnostic Code 7525, 30 percent disabling, as his disability has required continuous, intensive management through medication and pain management service.  As such, the Board will consider the applicability of alternative diagnostic codes for evaluating the Veteran's chronic, bilateral orchialgia.

In this regard, the Board finds no other Diagnostic Code that could provide a basis to grant the Veteran's claim for a higher disability evaluation on a schedular basis.  Diagnostic Codes 7523 and 7524 rate on atrophy and removal of the testes, respectively, of which there is none.  Diagnostic Codes 7525, 7527, 7529, and 7530 rate as analogous to urinary tract infection, voiding dysfunction, or renal dysfunction.

For urinary tract infection, a 30 percent rating is warranted for recurrent symptomatic infection requiring drainage or frequent hospitalization greater than two times per year or requiring continuous intensive management.  As discussed above, the Veteran is already receiving this maximum disability evaluation under Diagnostic Code 7525, for his continuous, intensive management of his bilateral orchialgia.

For voiding dysfunction, a 40 percent rating is warranted for wearing absorbent materials which must be changed 2 to 4 times per day.  There is no evidence of use of absorbent materials by the Veteran.  Indeed, in VA outpatient reports from February 2010 and April 2010, it was noted that the Veteran was able to void without difficulty.  Regardless, this Diagnostic Code would not warrant a disability rating higher than 30 percent as the Veteran does not require the use of absorbent materials.

For renal dysfunction, a 60 percent rating requires constant albuminuria with some edema, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  The Veteran's symptoms do not match these criteria.  

For urinary frequency, a 40 percent rating requires a daytime voiding interval less than one hour, or awaking to void five or more times per night.  There is no evidence of record that indicates that the Veteran has had any urinary frequency problems.

The Board notes that the Veteran had problems starting urination and the urine flow was weak as indicated in the July 2009 VA examination.  However, this does not warrant a disability rating higher than 30 percent.  Under the criteria for obstructed voiding, a 30 percent evaluation is warranted if urinary retention requires intermittent or continuous catherization.  There is no evidence of this criterion in the record and the Veteran is already assigned a 30 percent disability rating.

As such, there is no other diagnostic code or set of rating criteria that could afford the Veteran a higher evaluation than the 30 percent he has currently been assigned.

Parenthetically, the Board notes that the Veteran has an extensive history of renal calculi.  However, the record reflects that the Veteran was denied service connection for this condition (in a February 2003 rating decision) and there is no other evidence to suggest that this is a manifestation of the Veteran's chronic, bilateral orchialgia.

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's chronic, bilateral orchialgia evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.

As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

An analysis of extraschedular consideration for the Veteran's chronic, bilateral orchialgia is discussed in the Remand portion of this decision.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria prior to adjudication by the RO.

VA has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1).  VA is not required to assist a claimant in obtaining identified records "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  In Golz v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when records pertain to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which he seeks benefits, relevance is not established.  The Federal Circuit found that there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  590 F.3d 1317, 1323 (C.A. Fed. 2010).

In this case, during the November 2010 personal hearing, the Veteran testified that the Social Security Administration does not have any medical evaluations or pertinent medical records that are not already associated with the claims file.  Hearing transcript at 5-6.  As such, the Board finds that all pertinent medical records to the Veteran's claim are associated with the claims file and no further action is necessary with respect to any outstanding evidence.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to an evaluation in excess of 30 percent disabling for chronic, bilateral orchialgia is denied.


REMAND

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In an August 2009 statement from "K.W.," with whom the Veteran has a relationship, she stated that the Veteran is in a constant state of pain, which is so severe that it is difficult for him to get out of bed on most mornings.  She indicated that when the Veteran does get out of bed, he is frequently nauseous and becomes physically ill from the severity of his pain.  K.W. noted that the Veteran's pain has affected his appetite and he rarely eats, consuming only one meal a day.  The lack of an appetite, she stated, has had an impact on his physical appearance and he is very thin.  In addition, K.W. indicated that the Veteran's pain resulting from his bilateral orchialgia has had an impact on their intimacy.

Also, in August 2009, the Veteran's former spouse, "M.C.,"submitted a statement to the RO.  M.C. indicated that the Veteran had trouble walking and can sometimes barely get around without a cane.  She noted that he cannot work and is having a hard time functioning through the day.

Of significance, the Veteran provided testimony in a personal hearing before the undersigned in November 2010.  He stated that he cannot walk long distances and sitting comfortably is difficult.  The Veteran also noted that he gets approximately three to four hours of sleep per night.  Hearing transcript at 3.

Upon questioning by the undersigned, the Veteran testified that he can walk approximately 30 feet before he has to sit down.  He uses a walker or a cane to ambulate.  If he does not use either a walker or a cane, the Veteran stated that he usually falls down and cannot stand up on his own.  Id. at 5.  In addition, the Veteran testified that he can only stand for two or three minutes before needing to sit down.  Id.

The Board notes that a layperson, such as the Veteran, K.W., and M.C., is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran, K.W., and M.C., are competent to testify that the Veteran suffered from pain and that the pain resulted in ambulatory difficulties, lack of sleep, loss of appetite, impact on intimacy, and impairment of daily functioning.  Furthermore, the Board finds that these statements are credible as they are consistent throughout the VA outpatient treatment records and VA examination reports.

As such, the Board finds that the evidence of record, specifically, the July 2009 and March 2010 VA examinations, the Veteran's testimony during the November 2010 personal hearing, and the statements from K.W. and M.C., suggests that the Veteran's chronic, bilateral orchialgia constitutes an unusual disability picture as indicated by the Veteran's ambulatory problems, severe pain, severe lack of sleep, decreased appetite, and marked interference with employment such that the regular schedular standards have been rendered impractical.  Indeed, the Veteran has been awarded total disability based upon individual unemployability (TDIU) (100%) as a result of his service-connected disabilities, to include his chronic, bilateral orchialgia.  Accordingly, the appeal is remanded to the RO for referral for an extraschedular evaluation.  In this regard, it is important to note that the undersigned made the Veteran aware of the fact that he cannot receive more than a 100% disability evaluation (for example, the Veteran cannot receive a 110% or 120% disability evaluation).  However, the Veteran wished to proceed in this appeal and the Board has an obligation to correctly evaluate the disability.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the Director, Compensation and Pension Service, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for chronic, bilateral, orchialgia in accordance with the provisions of §38 C.F.R. § 3.321(b).  The Director, Compensation and Pension Service, is requested to provide adequate reasons and bases for any decision.

2. Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


